      Case 4:17-cv-00111 Document 115 Filed on 02/06/20 in TXSD Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 QUALITY SAUSAGE COMPANY, LLC,                     §
 HM INTERNATIONAL LLC, GREGORY                     §
 R. GEIB, AND KATHRYN M. GEIB,                     §
                                                   §
                Plaintiffs,                        §
                                                   §        CIVIL ACTION NO. 4:17-cv-111
 v.                                                §
                                                   §
 TWIN CITY FIRE INSURANCE                          §
 COMPANY,                                          §
                                                   §
                 Defendant.                        §

         HM INTERNATIONAL LLC AND TWIN CITY FIRE INSURANCE
       COMPANY’S STIPULATION OF DISMISSAL OF REMAINING CLAIMS

       HM International, LLC (“HMI”) asserted the following claims and causes of action against

Twin City Fire Insurance Company (“Twin City”): (1) breach of contract/breach of the duty to

defend; (2) breach of contract/breach of the duty to indemnify; (3) violations of Chapter 541 of the

Texas Insurance Code; (4) breach of the duty of good faith and fair dealing; (5) attorneys’ fees;

and (6) punitive damages. See Doc. No. 1. Previously, the Court granted summary judgment in

favor of Twin City on claim number 2, breach of contract/breach of the duty to indemnify. See

Doc. No. 72. The Court granted summary judgment to HMI on claim number 1, breach of

contract/breach of the duty to defend, but left un-adjudicated is HMI’s claim for damages

associated with that breach. See Doc. No. 110. The other claims (items 3, 4, 5, and 6) are un-

adjudicated and remain pending.

       To bring about a final and appealable judgment with respect to the Court’s adjudication of

HMI’s breach of contract/breach of the duty to indemnify claim, HMI dismisses, with prejudice,

all un-adjudicated and pending claims. Specifically, HMI dismisses with prejudice the following:

(1) breach of contract/breach of the duty to defend; (2) violations of Chapter 541 of the Texas
     Case 4:17-cv-00111 Document 115 Filed on 02/06/20 in TXSD Page 2 of 3



Insurance Code; (3) breach of the duty of good faith and fair dealing; (4) all claims for attorneys’

fees with the exception of its claim for attorneys’ fees under CPRC § 38.001 if the court of appeals

reverses the Court’s finding with respect to HMI’s claim for breach of contract/breach of the duty

to indemnify; and (5) punitive damages.

       By virtue of this stipulation of dismissal, there are no remaining un-adjudicated claims. As

such, the parties shall submit a Final Judgment and jointly request its entry.

                                              Respectfully submitted,

                                              COLE SCHOTZ, P.C.

                                              By:       /s/ Aaron D. Davidson
                                                    Aaron D. Davidson
                                                    State Bar No. 24007080
                                                    adavidson@coleschotz.com
                                                    Timothy J.H. Craddock
                                                    tcraddock@coleschotz.com
                                                    State Bar No. 24082868
                                                    901 Main Street, Suite 4120
                                                    Dallas, Texas 75202
                                                    (469) 557-9390

                                              COUNSEL FOR HM INTERNATIONAL LLC

                                              CHAMBERLAIN, HRDLICKA, WHITE,
                                              WILLIAMS & AUGHTRY

                                              By:    /s/ Christine Kirchner
                                                Christine Kirchner
                                                State Bar No. 00784403
                                                c.kirchner@chamberlainlaw.com
                                                1200 Smith St., 14th Floor
                                                Houston, Texas 77002
                                                (713) 658-1818

                                              COUNSEL FOR TWIN CITY FIRE INSURANCE
                                              COMPANY




                                                 2
     Case 4:17-cv-00111 Document 115 Filed on 02/06/20 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

         I do hereby certify that on this 6th day of February 2020, the foregoing was filed in this
matter via the Court’s CM/ECF system, which will electronically notify all counsel of record of
the filing.


                                      /s/ Aaron D. Davidson
                                      Aaron D. Davidson




                                                3
